Citation Nr: 1525751	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises located in the Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits in the amount of $2,916.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to September 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The record before the Board consists of the paper claims file and electronic records within Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is requesting a waiver of overpayment of VA benefits totalling $2,916.00.  The overpayment was created after the Veteran was sentenced to prison for life due to a felony.  He has been incarcerated since at least May 2000.  In a March 2014 statement, the Veteran's representative notes that the VA had created a prior overpayment in the amount of $14,513.66 which overpayment was waived in February 2007.  The representative wrote that, since the time of that overpayment, the Veteran's status had not changed, he was still incarcerated and his incarceration status had not changed since VA updated the Veteran's information.  The representative then asked why there was a second overpayment if nothing changed in the Veteran's status from the time of the first overpayment.  The Board finds that, via his representative's March 2014 statement, the Veteran has also challenged the creation of the debt.  The Committee has not adjudicated whether the overpayment was validly created and the United States Court of Appeals for Veterans Claims has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, it would be error for the Board to adjudicate the application for waiver prior to the Committee's addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the debt was properly created.

2.  If the complete benefit sought on appeal is not granted, provide and request the Veteran to complete and return a Financial Status Report (VA Form 5655).

3.  Then, adjudicate waiver issue on appeal.

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case that addresses whether the underlying debt was validly created and the waiver issue.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




